Devens, J.
When it is sought to set aside an award, upon the ground of a mistake committed by arbitrators, it is not sufficient to show that they came to a conclusion of fact erroneously, however clearly it may be demonstrated that the inference drawn by them was wrong. It must be shown that, by some error, they were so misled or deceived that they did not apply the rules which they intended to apply to the decision of the case, so that upon then’ own theory a mistake was made which has caused the result to be something different from that which they had reached by their reason and judgment. Boston Water Power Co. v. Gray, 6 Met. 131, 169. Carter v. Carter, 109 Mass. 306. Spoor v. Tyzzer, 115 Mass. 40.
But the arbitrators in this case made no mistake in the application of the principles adopted by them, nor did they inadvertently assume that the rear bound was at the position where they have placed it. By the terms of the agreement of submission, they were to determine where the boundary line was between the estates of the parties. While only the bound at Main Street was in dispute at the hearing, in order that this line should be ascertained it was necessary that the bound at the rear should be fixed, and, if the plaintiff erroneously admitted it to be where it should not properly have been, the mistake made, in drawing the line to it from the Main Street bound, is not the mistake of the arbitrators. Both parties conceded that the rear bound was not in dispute. The defendant “ expressly claimed that the undisputed point of division in the rear line was seventy-five feet from Allen Street, and the plaintiff did not deny this or offer any evidence to control it.” It now appears that, in making this *155concession, both parties acted under a misapprehension in this, that they supposed the whole rear line was one hundred and twenty-four feet long, whereas it was in fact one hundred and twenty-seven and two-tenths feet long, but such concession fully justified the arbitrators in treating the rear bound as fixed at the point indicated.
Whether an award not made under a rule of court can be set aside for a mistake of one of the parties, caused by accident or misapprehension on his part, such as would afford proper ground for a new trial in a suit at law, need not here be discussed.
There was evidence at the trial as to the true length of the rear line which was the subject of comment by the plaintiff’s counsel as to its bearing upon the front bound, but no suggestion was made that the rear bound was affected by it. The plaintiff was thus fairly put upon his inquiry as to whether his concession had been improvidently made, and, having permitted the arbitrators to proceed and act upon the basis of it, cannot now object to their award. Bill dismissed.